Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Claims 1, 6, 11, 18 and 34 have been amended and claims 5 and 17 canceled as requested in the amendment filed on September 15, 2022. Following the amendment, claims 1-4, 6-16 and 18-34 are pending in the instant application.
2.	Claims 23-33 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 24, 2022.
3.	Claims 1-4, 6-16, 18-22 and 34 are under examination in the instant office action.
4.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
5.	Applicant’s arguments filed on September 15, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below. New grounds of rejection necessitated by Applicant’s amendment are set forth below as well.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-3, 6-13, 18-22 and 34, as amended, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of identifying a patient at risk for schizophrenia relapse comprising  a) scoring a patient on the following 7 PANSS items: P1 (delusions), P2 (conceptual disorganization), P3 (hallucinations), P4 (excitement), P6 (suspiciousness), G2 (anxiety), and G4 (tension); b) determining an amount of change in the score of the 7 PANSS items as compared to a previous PANSS score for the patient, wherein an increase of at least 1 point in all 7 of the 7 PANSS items identifies the patient as at risk for the schizophrenia relapse; and c) administering a pharmaceutical agent to the patient who has been found to be at risk for the relapse to decrease likelihood of progression to the relapse or severity of the relapse, wherein the pharmaceutical agent is an atypical antipsychotic, does not reasonably provide enablement for the full scope of the methods, for those reasons of record as applied to claims 1, 5-8, 11 and 17-20 in section 6 of Paper mailed on June 28, 2022.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Applicant traverses the rejection at pp. 10-13 of the Response. Specifically, Applicant argues that, “[I]n particular, Example 6 of the Specification and the data of Table 7 demonstrate that each of the specific 7 PANSS items recited in claim 1 provide a negative b parameter, which reflects the number of days before relapse when each of these PANSS items has 1-point of increase from its pre-relapse level, (see 4[0061], Table 7). Specifically, each one of the 7 PANSS items recited in claim 1 demonstrate on average 1-point increase by about 0.3-1.2 days before relapse, and therefore, each of these 7 PANSS items are particularly useful for detecting schizophrenia relapse prior to an actual relapse event, as compared to other PANSS items. In contrast, Table 7 reports a positive b parameter, which suggest that these items are less likely to increase by 1-point until after relapse has occurred, for the remaining other 23 PANSS items. Therefore, the data provided in Table 7 demonstrates an improved correlation for each of the 7 PANSS items recited in claim 1 to an increased risk for schizophrenia relapse before the actual relapse (7.e., negative b value), whereas the data demonstrates correlation between the remaining 23 PANSS items and relapse to occur after the actual relapse (7.e., positive b value)”. Applicant further submits that, “as shown in Examples 5-6 and Figs. 1A-1D of the Specification, the particular 7 PANSS items recited in Applicant’s claim 1 demonstrated on average more than 1 point of increase at relapse from randomization and the most increases at relapse. See D1, §[0058]-[0059], Table 6. As described in the Specification, these increased changes suggest that these items start to increase about 7-10 days before relapse and therefore, are the PANSS items that provide the strongest signal for identifying those patients at risk of a schizophrenia relapse before the occurrence of the actual relapse. […] The Specification also provides data demonstrating that the 9 specific PANSS items recited in Applicant’s claim 11 provide improved detection for an increased risk for schizophrenia relapse before the actual relapse. As an initial matter, the PANSS items recited in claim 11 include the 7 PANSS items discussed above along with P7 (hostility) and G9 (unusual thought content). As discussed above, the 7 PANSS items provide the strongest signal, as compared to other PANSS items, for identifying an increased risk for schizophrenia relapse before the actual relapse”. Applicant’s arguments have been fully considered but are not persuasive for reasons set forth below.
Applicants’ explanation of data presented within the disclosure is not disputed. As fully explained earlier, the PANSS scale to measure symptoms severity in patients with schizophrenia is not novel. The idea to treat a patient after diagnosis is generally accepted by ordinary practitioners. The novelty of the claimed methods is to combine the data obtained and disclosed within working examples, which demonstrate risk of impeding relapse when seven of PANSS items, specifically articulated within claim 1, had on average more than 1-point of increase, and treat those exhibiting these symptoms. The relevant art of record at the time of filing of the instant patent application specifically articulates limitations of analysis of factors and positive and negative symptoms of schizophrenia rating scales. Therefore, no prediction can be made to indicate reasonable expectation of success of the instant claimed methods when using fewer than seven of PANSS items, specifically articulated within claim 1, as described within the specification and further as argued by Applicant, see p. 10 of the Response in particular. 
For reasons of record fully explained earlier and reasons above, the rejection is maintained.  

	Conclusion

7.	Claims 1-3, 6-13, 18-22 and 34 are rejected. Claims 4 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No claim is allowed.
8.	This application contains claims 23-33 drawn to an invention nonelected with traverse in Paper filed on May 24, 2022.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        
October 31, 2022